DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed July 2, 2021.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca C Christon on July 21, 2021.

The application has been amended as follows: 
Cancel claims 19-25 without prejudice

Claims 1-18 are currently pending wherein all claims read on a method of forming a crosslinked agarose gel.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:


Summary of claim 1:
A method of forming a crosslinked agarose gel, the method comprising:
dissolving an agarose in a solvent to form a solution containing agarose;
gelling the solution containing agarose to form a gelled agarose;
modifying the gelled agarose to have an agarose concentration of between 10% and 80%;
irradiating the gelled agarose having an agarose concentration of between 10% and 80% to form a crosslinked agarose gel.

Harriton teaches a crosslinked hydrogel (abstract) and a method of making that includes mixing a water soluble polymer in water, wherein the polymer is agar (0028).  Harriton teaches the concentration of the polymer to be 3 to about 60% and for the composition to be very viscous (reading on a gel) and spread on a substrate followed by exposing the composition to radiation to crosslink the composition (0029-0031).  However, Harriton does not teach or fairly suggest the claimed method wherein the irradiation is performed after the gelling step, wherein the process includes modifying the gelled agarose, and wherein the polymer used is agarose.

Thomas teaches a hydrogel and a method of making (abstract) that includes the polymer in water (0013) followed by partial dehydration (0020) to remove after allowing However, Thomas does not teach or fairly suggest the claimed method wherein the polymer used is agarose and wherein the process includes irradiation the gelled agarose having an agarose concentration of between 10 and 80%.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA WHITELEY/Primary Examiner, Art Unit 1763